Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on December 7, 2021 (hereinafter “Am.”) has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Mr. Richard MacMillan on December 9, 2021.
 	a.	In claim 4:
Line 3, change “first” to – a first –;
Line 7, change “a first spring extends” to – wherein the spring comprises a first spring extending -; and
Line 9, change “extends” to – extending -; 
b.	In claim 14, line 2, change “claim 12” to – claim 13 –; and
c.	In claim 15, line 2, change “claim 12” to – claim 13 –.
Reasons for Allowance
1.	Claims 1-2, 4, 8, 10-11, and 13-15 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
In the context of the specification as seen in Pub. No. 20210190193 (Pub.’193) of this
et seq. and Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) cited in MPEP § 2111.01).
	the gear (11, FIGS. 1-6) has a recess (11c, FIGS. 3-6, Pub.’193 ¶¶ 25-29) that is provided in an axially facing surface thereof and that includes a reaction surface (11d, FIGS. 3-6),
the torsional vibration damper (12) includes a spring support (12b, FIGS. 2, 5-6, Pub.’193 ¶¶ 26-29) that extends axially into the recess (11c), and
a spring (13a, 13b) extends between the reaction surface (11d) and the spring support (12b). (Reference characters, figures, Pub.’193 paragraphs, bold and emphases added). 

	Independent claim 8 is allowed because of the limitations as follows:

the torsional vibration damper (32, FIGS. 8-11) extends through the opening (31c, FIGS. 8-11, Pub.’193 ¶ 39), an inner dimension defined by the opening (31c) is smaller than outer dimensions defined by the first and second end portions of the torsional vibration damper (32) and larger than an outer dimension defined by a portion of the torsional vibration damper (32) that extends therethrough from the first end portion to the second end portion.  (Reference characters, figures, Pub.’193 paragraphs, and emphases added).

	Independent claim 13 is allowed due to the limitations:

the inner circumferential surface of the gear has a groove (41c, FIGS. 12-14, Pub.’193 ¶¶ 42-46),
the outer circumferential surface of the torsional vibration damper (42, FIG. 12) has a groove (42a, Pub.’193 ¶ 46), and
a locking ring (43, Pub.’193 ¶ 46) extends into both grooves (41c, 42a) to retain the gear (41) and torsional vibration damper (42) together. (Reference characters, figures, Pub.’193 paragraphs, and emphases added).
	
The closest prior art Simpson (US 20110132116) teaches the gear (10, FIG. 5, ¶ 13 et seq.) having a recess/aperture (10b, FIGS. 4-5, ¶ 13) that is provided in an axially facing surface thereof and that includes a reaction surface (unnumbered), the torsional vibration damper (20; FIGS. 2 and 5; ¶ 15 et seq.) includes a spring support (20a, FIG. 5), and a spring (12) extends between the reaction surface and the spring support (20a).  However, Simpson’s spring support (20a) does not extend axially into the recess (10b) of the gear (10) as claimed in Applicant’s claim 1 (id. ¶ 15 and FIGS. 2, 4 and 5).   See also Applicant’s arguments on pp. 5-6 of Am.
None of the cited references, either alone or in combination, teaches or suggests all of the structural and functional limitations recited in claims 1, 8 and 13.  See MPEP § 2143.03 (A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to the person having ordinary skill in the pertinent art in the context in which it is used) and In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) also in MPEP § 2143.03.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dell (US 20160138699) teaches a spring support (102, FIGS. 4-8).  Ibid. ¶ 28 et seq.  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656